IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CARLOS SANCHEZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2730

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Carlos Sanchez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.